Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10
            The primary reasons for allowance are an electrophotographic apparatus comprising: an electrophotographic photosensitive member; a charging device for charging a surface of the electrophotographic photosensitive member; and a developing device for developing an electrostatic latent image formed on the surface of the electrophotographic photosensitive member with a toner to form a toner image on the surface of the electrophotographic photosensitive member, wherein the charging device comprises a conductive member arranged to be capable of contacting the electrophotographic photosensitive member, the conductive member comprises a support having a conductive outer surface and a conductive layer provided on the outer surface of the support, the conductive layer comprises a matrix and a plurality of 12 Ω∙cm, the domains Dt has a volume resistivity R2 of smaller than the volume resistivity R1 of the matrix, the developing device comprises the toner, the toner comprises a toner particle containing a binder resin and a crystalline material, in observation of a cross section of the toner under a scanning transmission electron microscope, domains Dc formed of the crystalline material exist, an arithmetic average value of distances between adjacent wall surfaces of the domains Dc is from 30 to 1,100 nm, and when a weight-average particle diameter of the toner is D4 and an arithmetic average value of distances between adjacent wall surfaces between the domains Dt in the conductive layer when the outer surface of the conductive member is observed is Dms, Formula (1) below is satisfied:
(1)           D4 > Dms.  
The above limitations are contained in claims 1-10, but are not taught or suggested by the prior art of record.

Claim 11 
            The primary reasons for allowance are a process cartridge detachably attachable to a main body of an electrophotographic apparatus, wherein the process cartridge comprises a charging device for charging a surface of an electrophotographic photosensitive member and a 12 Ω∙cm, the domains Dt has a volume resistivity R2 of smaller than the volume resistivity R1 of the matrix, the developing device comprises the toner, the toner comprises a toner particle containing a binder resin and a crystalline material, in observation of a cross section of the toner under a scanning transmission electron microscope, domains Dc formed of the crystalline material exist, an arithmetic average value of distances between adjacent wall surfaces of the domains Dc is from 30 to 1,100 nm, and when a weight-average particle diameter of the toner is D4 and an arithmetic average value of distances between adjacent wall surfaces between the domains Dt in the conductive layer when the outer surface of the conductive member is observed is Dms, Formula (1) below is satisfied: 
(1)          D4 > Dms.


Claim 12
            The primary reasons for allowance are a cartridge set having a first cartridge and a second cartridge detachably attachable to a main body of an electrophotographic apparatus, wherein the first cartridge comprises a charging device for charging a surface of an electrophotographic photosensitive member and a first frame for supporting the charging device, the second cartridge comprises a toner container containing a toner for developing an electrostatic latent image formed on the surface of the electrophotographic photosensitive member to form a toner image on the surface of the electrophotographic photosensitive member, the charging device comprises a conductive member that is arranged to be capable of contacting the electrophotographic photosensitive member, the conductive member comprises a support having a conductive outer surface and a conductive layer provided on the outer surface of the support, the conductive layer comprises a matrix and a plurality of domains Dt dispersed in the matrix, the matrix contains a first rubber, each of the domains Dt contain a second rubber and an electronic conductive agent, at least a part of the domains Dt is exposed at the outer surface of the conductive member, the outer surface of the conductive member is composed of at least the matrix and the domains Dt exposed at the outer surface of the conductive member, the matrix has a volume resistivity R1 of larger than 1.00x1012 Ω∙cm, the domains Dt has a volume resistivity R2 of smaller than the volume resistivity R1 of the matrix, the toner comprises a toner particle containing a binder resin and a crystalline material, in observation of a cross section of the toner 
(1)          D4 > Dms.
The above limitations are contained in claim 12, but are not taught or suggested by the prior art of record.

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Ohmura et al. (US 2003/0049554) and Kawamura et al. (US 2014/0287354) disclose a toner having a domain-matrix structure.
            Yoshidome et al. (US 2017/0102633) disclose an electroconductive member having a layer that includes a matrix and a plurality of domains dispersed in the matrix.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 2, 2022